PER CURIAM.
Appellant appeals the trial court’s denial of his complaint for declaratory judgment challenging the constitutionality of the term “disorderly conduct” contained in Fla. Admin. Code R. 33-601.314, § 9-17. We affirm the trial court’s ruling because *684the term is not vague or overbroad. See Smith v. Fla. Dep’t of Corr., 799 So.2d 319, 319 (Fla. 1st DCA 2001) (holding that the prohibition against fighting in Fla. Admin. Code R. 33-601.314, § 2-4 was not unconstitutionally vague or overbroad); D.L.B. v. State, 707 So.2d 844, 845 (Fla. 2d DCA 1998) (holding that statute prohibiting “affray” was not impermissibly vague because ordinary people could understand the meaning of “affray”).
AFFIRMED.
BOOTH, POLSTON and HAWKES, JJ., concur.